DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed October 5, 2021. In virtue of this communication, claims 1-20 are currently patentable. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Ishige (US 9740066 B2) discloses a display device is provided with a display element section on which a plurality of display elements are arranged at positions overlapped with a display region on which a display functional layer is formed, an input section for transmitting a signal for driving the display functional layer to the display element section and a lead-out wiring section for electrically connecting the display element section to the input section. Moreover, the lead-out wiring section is provided with a plurality of stacked wiring layers, and the plurality of wiring layers include a first wiring layer on which a plurality of first wirings having a first wiring width and a second wiring layer on which a plurality of second wirings having a first wiring width that is narrower than the first wiring width are formed. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically a base substrate comprising a display area where a plurality of pixels and a plurality of touch electrodes are disposed, and a non-display area on an outer side of the display area; a first line layer disposed on the base substrate in the non-display area; a second line layer disposed over the first line layer in the non-display area; and a third line layer disposed over the second line . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624